DETAILED ACTION
This action is responsive to the following communication: The amendment filed on 08/15/2022. This action is made Final.

Claims 1-20 are pending in this case. Claims 1, 8 and 15 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicants amendments are sufficient to overcome the objections to Claims 1, 8 and 15 and the rejections of Claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in the previous Office Action. Therefore, the corresponding objections and rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8 and 15 recite, “based on a determination that the second touch interaction is of a duration shorter than a defined period, bypassing the interpreter and executing, by the one or more computing devices, a database query call and a call to the cursor hover interaction function of the first visual element.” There does not appear to be a written description of the claim limitation ‘bypassing the interpreter’ in the application as filed.

On page 9 of the response, Applicant points to at least paragraph [0028] of the specification, as-filed, supporting for the amendments. Examiner notes that ¶[0028] states, “By way of non-limiting embodiment, the tooltips can be displayed on an area of the display where it would be visible to a user despite the long press interaction interfering with visibility. For example, rather than showing the tooltip directly under a user's finger, the tooltip may be shown at an area of the display distant from a location of touch interaction such as 404A or 404B. This location may also move, in accordance with an embodiment, as the location of the touch interaction changes.” Thus, ¶ [0028] discusses the tooltip being displayed on an area where it would be visible to a user and the location of the tooltip may move as the location of the touch interaction changes, but does not provide support for bypassing the interpreter based on a determination that the second touch interaction is of a duration shorter than a defined period, and executing, by the one or more computing devices, a database query call and a call to the cursor hover interaction function of the first visual element.
Examiner further notes that ¶¶ [0017]-[0018] of the originally filed specification state, “Without a cursor present, application developers must call up tooltips using something other than a hover function (which relies on the location of a cursor after some period of time without movement). Typically, on mobile devices, this is handled by tapping on a visual element in order to interact with it, resulting in the tooltip appearing. However, tapping on a visual element to select it on a mobile device screen typically performs additional actions beyond simply summoning the tooltip. For example, selecting the visual element may perform additional computationally expensive operations (e.g., database queries) that would not be necessary solely to display a tooltip. As a result, the usability of tooltips on mobile devices is limited by comparison to desktop applications.” Also, ¶ [0020] of the originally filed specification states, “A long press action is distinguished from a selection in that a selection is a tap (a quick tap-the contact is less than the defined period of time for the long press), and takes effect upon release of contact.”
While the originally filed specification appears to support distinguishing a long press action that is longer than a defined period of time from a tap that is less than the defined period of time, the originally filed specification does not appear to support that the interpreter is bypassed based on a determination of a tap gesture and also executing, by the one or more computing devices, a database query call and a call to the cursor hover interaction function of the first visual element. ¶¶ [0017]-[0018] discuss tapping on a visual element performing additional actions beyond summoning a tooltip, such as a database query. However, this discussion is in the context of typical mobile devices that would not include the interpreter that is part of Applicant’s invention to overcome the drawbacks of tooltips being applied to environments other than desktop environments (¶ [0001]-[0002] of as-filed specification). ¶¶ [0017]-[0018] appear to be discussing what would typically be performed in mobile device comprising a touchscreen in which tooltips are available, and thus do not appear to support “bypassing the interpreter” because the interpreter would not be included in such typical mobile devices.
Thus, the specification does not disclose the necessary steps and combination of elements that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed functions because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)

Claims 2-7, 9-14 and 16-20 are dependents of Claims 1, 8 and 15, respectively, and contain all the features of their independent claim, but fail to resolve the deficiencies of Claims 1, 8 and 15; therefore, they are rejected for the same reasons as above. 

Claim Rejections - 35 USC § 112
Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 10 and 17 recite the limitation "wherein the additional visual element is displayed at a location separated from the first position of the long press action" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim, as the independent claims have been amended to recite, “a position of the long press action”, and no longer recite “the first position” of the long press action”. For examination purposes, Examiner assumes the limitation to recite, “wherein the additional visual element is displayed at a location separated from the

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al (US 20130201107 A1, previously cited), hereinafter Rossi in view of Xu et al. (US 20150007034 A1, newly cited), hereinafter Xu.

Regarding Claim 1, Rossi teaches:
A method, comprising: receiving a first input corresponding to first touch interaction on a touch screen from (See FIG. 4, Step 400 receives a touch input [0045], the gesture module 105 may be configured to recognize a touch input, such as a finger of a user's hand 106a as proximal to display device 108 of the computing device 102 using touchscreen functionality, [0027], The gesture techniques supported by the input simulation module 103 and gesture module 105 may be detected using touchscreen functionality in the mobile configuration 202 [0034])
an operating system configured to operate without a cursor; (See FIG.s 1 and 6, operating system 620 with gesture capture driver configured to operate without a cursor; an operating system 620 can be maintained as a computer application with the computer-readable media 614 and executed on processors 610...The gesture-capture driver 624 is representative of software that is used to provide an interface with a device configured to capture a gesture, such as a touchscreen, track pad, camera, and so on. Alternatively or in addition, the interface application 622 and the gesture-capture driver 624 can be implemented as hardware, software, firmware, or any combination thereof. [0069])
based on a determination that the first touch interaction is a long press action, (step 404 ascertains that the time period has passed, step 412 ascertains whether a second input scenario is present [0046])
determining, by an interpreter executing on one or more computing devices, (See FIG.s 1 and 6, the input simulation module 103, timer 104, and gesture module 105 work in concert to implement an input simulation process that simulates an input of one type when an input of a different type is received. [0024], Although the input simulation module 103, timer 104 and gesture module 105 are depicted as separate modules, the functionality provided by these modules can be implemented in a single, integrated gesture module [0027] FIG. 4 is a flow diagram that describes steps in an input simulation process or method accordance with one or more other embodiments... software that can perform the functionality about to be described are the input simulation module 103, timer 104 and the gesture module 105 described above [0044])
a first position of the long press action within a graphical user interface (GUI) of an application displayed on the touch screen, identifying, by the interpreter responsive to receiving the first input, a first visual element of the GUI that is located at the first position of the long press action, and (the touch input can be received relative to an element that appears on a display device. Any suitable type of element can be the subject of the touch input. [0045], e.g. FIG. 5, webpage 500 includes a number of activatable elements at 502, 504, 506, and 508. The activatable elements represent items that might appear at the top of the webpage [0048], user touch-selects element 502, as indicated in the top most illustration of webpage 500. Once the touch input is received over element 502, a timer is started... after a period of time, e.g., a pre-defined time or a dynamically selectable time has passed, the touch input is removed from element 502, as in the bottom-most illustration of webpage 500 and another element has not been selected, [0049])
calling, by the interpreter, a cursor hover interaction function of the first visual element of the GUI at the position of the long press action and responsive to the long press action, (step 404 ascertains that the time period has passed, step 412 ascertains whether a second input scenario is present… If the second input scenario is present, step 414 performs one or more actions associated with a simulated mouse input… The CSS:hover pseudo-class on a selector allows formats to be applied to any of the elements selected by the selector that are being hovered (pointed at). [0046] after passage of the associated time, the touch input is removed, actions associated with a simulated mouse input are performed, e.g. actions associated with a hover. [0026], e.g. FIG. 5, after a period of time, e.g., a pre-defined time or a dynamically selectable time has passed, the touch input is removed from element 502, as in the bottom-most illustration of webpage 500 and another element has not been selected, the CSS:hover and :active styles that were previously applied can be persisted and one or more actions associated with a mouse input can be performed. In this particular example, the actions are associated with a mouse hover event which causes a menu region 510, associated with element 502, to be displayed. [0049])
receiving, a second input corresponding to a second touch interaction on the touch screen at the location of the first visual element of the GUI; and (See FIG. 4, Step 400 receives a touch input... the touch input can be received relative to an element that appears on a display device. Any suitable type of element can be the subject of the touch input. [0045], e.g. FIG. 5, webpage 500 includes a number of activatable elements at 502, 504, 506, and 508. The activatable elements represent items that might appear at the top of the webpage [0048])
based on a determination that the second touch interaction is of a duration shorter than a defined period, bypassing the interpreter and (Step 402 starts a timer. Step 404 ascertains whether a time period has passed… If the time period has not passed, step 406 ascertains whether a first input scenario is present. … If, on the other hand, step 406 ascertains that the first input scenario is not present, step 410 performs relevant actions for a given input. This step can be performed in any suitable way. [0045] See FIG. 4, step 408 that utilizes input simulation module 103 to perform one or more actions associated with the touch input is bypassed; gesture module 105 recognizes input pointer gestures that can be performed by one or more fingers, and causes operations or actions to be performed that correspond to the gestures. [0027], relevant actions can constitute those that are gesturally defined for the input [0047])
executing, by the one or more computing devices,… [an activation] call and a call to the cursor hover interaction function of the first visual element. (With touch inputs, however, the same user interaction that is utilized to hover an element is used to activate it (i.e. tapping). Thus, tapping an element will both hover and activate it [0003] step 410 performs relevant actions for a given input. This step can be performed in any suitable way. [0045] gesture module 105 recognizes input pointer gestures that can be performed by one or more fingers, and causes operations or actions to be performed that correspond to the gestures. [0027], relevant actions can constitute those that are gesturally defined for the input [0047])

As shown above, Rossi teaches based on a determination that the second touch interaction is of a duration shorter than a defined period, bypassing the interpreter and executing, by the one or more computing devices, an activation call and  a call to the cursor hover interaction function of the first visual element (emphasis added). However, Rossi may not explicitly disclose:
executing, by the one or more computing devices, a database query call (emphasis added).

Xu teaches:
receiving, a second input corresponding to a second touch interaction on… [a] touch screen at… [a] location of… [a] first visual element of… [a] GUI; and…executing, by the one or more computing devices, a database query call and (receive an indication that a user has selected an active region… "touch" an active region in an interactive page, which may generate a signal to the remote system indicating that the active region in the page has been activated. In one example embodiment, an AJAX call may be generated to access a feature on a server application. At 404, a request is sent to the server to access data corresponding to the active region. As mentioned above, a feature of a server application may be connected to a database, and a call to the feature may generate a query that retrieves data specified in the call [0053])
a call to… [a] cursor hover interaction function of the first visual element. (backend server function may return raw data 540 for John Smith, and data 540 may be provided to the rendering code, which displays the data as a pop-up  [0056])

Given that Rossi teaches that other applications can utilize the techniques described herein without departing from the spirit and scope of the claimed subject matter (Rossi [0024]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination that the second touch interaction is of a duration shorter than a defined period, bypassing the interpreter and executing, by the one or more computing devices, an activation call and  a call to the cursor hover interaction function of the first visual element, of Rossi, to include executing, by the one or more computing devices, a database query call, as taught by Xu.

One would have been motivated to make such a modification to provide new information dynamically and interactively (Xu [0004]), and it advantageously provides presentations with both data access and modification capability for more efficient collaboration (Xu [0052]).

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Rossi, as modified, teaches:
wherein the cursor hover interaction function is implemented within the application and is configured to display an additional visual element related to the first visual element within the GUI. (step 404 ascertains that the time period has passed, step 412 ascertains whether a second input scenario is present… If the second input scenario is present, step 414 performs one or more actions associated with a simulated mouse input… The CSS:hover pseudo-class on a selector allows formats to be applied to any of the elements selected by the selector that are being hovered (pointed at). [0046] after passage of the associated time, the touch input is removed, actions associated with a simulated mouse input are performed, e.g. actions associated with a hover. [0026], e.g. FIG. 5, after a period of time, e.g., a pre-defined time or a dynamically selectable time has passed, the touch input is removed from element 502, as in the bottom-most illustration of webpage 500 and another element has not been selected, the CSS :hover and :active styles that were previously applied can be persisted and one or more actions associated with a mouse input can be performed. In this particular example, the actions are associated with a mouse hover event which causes a menu region 510, associated with element 502, to be displayed. [0049] The application's formats that resulted from the application of the CSS :hover and :active pseudo classes to the element in the first scenario are persisted. [0062])

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Rossi, as modified, teaches:
wherein the additional visual element is displayed at a location separated from the first position of the long press action. (See FIG. 5, menu region 510 is displayed at a location separated from the position of the touch longer that the period of time at the location relative to element 502; step 404 ascertains that the time period has passed, step 412 ascertains whether a second input scenario is present… If the second input scenario is present, step 414 performs one or more actions associated with a simulated mouse input… The CSS:hover pseudo-class on a selector allows formats to be applied to any of the elements selected by the selector that are being hovered (pointed at). [0046] after passage of the associated time, the touch input is removed, actions associated with a simulated mouse input are performed, e.g. actions associated with a hover. [0026], e.g. FIG. 5, after a period of time, e.g., a pre-defined time or a dynamically selectable time has passed, the touch input is removed from element 502, as in the bottom-most illustration of webpage 500 and another element has not been selected, the CSS :hover and :active styles that were previously applied can be persisted and one or more actions associated with a mouse input can be performed. In this particular example, the actions are associated with a mouse hover event which causes a menu region 510, associated with element 502, to be displayed. [0049])

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Rossi, as modified, teaches:
wherein the first input is received from an operating system upon which the application is executing. (See FIG.s 1 and 6, operating system 620 with gesture capture driver configured to operate without a cursor; an operating system 620 can be maintained as a computer application with the computer-readable media 614 and executed on processors 610. The device applications 618 can include a device manager (e.g., a control application, software application, signal processing and control module, code that is native to a particular device, a hardware abstraction layer for a particular device, etc.), as well as other applications that can include, web browsers, image processing applications, communication applications such as instant messaging applications, word processing applications and a variety of other different applications [0069])

Regarding Claim 8, Rossi teaches:
A system, comprising: a memory configured to store operations; and one or more processors configured to perform the operations, the operations comprising: (See FIG. 6, computer-readable media 614, processing & control 612, processor(s) 610)
The remaining limitations substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claim 15, Rossi teaches:
A non-transitory computer readable storage device having instructions stored thereon, execution of which, by one or more processing devices, causes the one or more processing devices to perform operations comprising: (See FIG. 6, computer-readable media 614, processing & control 612, processor(s) 610)
The remaining limitations substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claims 9 and 16, the rejection of Claims 8 and 15 are incorporated.
Claims 9 and 16 are substantially the same as Claim 2 and are therefore rejected under the same rationale as above.

Regarding Claims 10 and 17, the rejection of Claims 9 and 16 are incorporated.
Claims 10 and 17 are substantially the same as Claim 3 and are therefore rejected under the same rationale as above.

Regarding Claim 14, the rejection of Claim 8 is incorporated.
Claim 14 is substantially the same as Claim 7 and is therefore rejected under the same rationale as above.

Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi and Xu as applied to claims 1, 8 and 15 respectively above, and further in view of Harrison (US 20020084991 A1, previously cited), hereinafter Harrison.

Regarding Claim 4, the rejection of Claim 1 is incorporated.
Rossi, at least, suggests:
wherein the cursor hover interaction function is responsive to a cursor hover interaction performed on a desktop implementation of the application. (step 404 ascertains that the time period has passed, step 412 ascertains whether a second input scenario is present… If the second input scenario is present, step 414 performs one or more actions associated with a simulated mouse input… The CSS:hover pseudo-class on a selector allows formats to be applied to any of the elements selected by the selector that are being hovered (pointed at). [0046] after passage of the associated time, the touch input is removed, actions associated with a simulated mouse input are performed, e.g. actions associated with a hover. [0026], In the examples described below, such application resides in the form of a web browser. It is to be appreciated and understood, however, that other applications can utilize the techniques described herein without departing from the spirit and scope of the claimed subject matter [0024], Many websites rely on the ability of a pointing device, such as a mouse, to "hover" in order to support various user interface constructs. One such construct is an expandable menu. For example, an expandable menu may open when a user hovers the mouse over the element without necessarily activating the element [0002], With touch inputs, however, the same user interaction that is utilized to hover an element is used to activate it (i.e. tapping). Thus, tapping an element will both hover and activate it. Accordingly, portions of websites may be inaccessible to users of touch [0003], e.g. FIG. 5, an example webpage is represented generally at 500. The webpage 500 includes a number of activatable elements at 502, 504, 506, and 508. The activatable elements represent items that might appear at the top of the webpage [0048])

Harrison teaches:
wherein… [a] cursor hover interaction function is responsive to a cursor hover interaction performed on a desktop implementation of… [an] application. (The processor-based system 18 may include software 14 that translates touch screen events into mouse events… software 16, which expects to receive mouse events, receives events generated from the touch screen 12 that are recognized by the software 16 as though the touch screen events were mouse events [0011], Positioning a mouse cursor over a selectable display element may generate an event. For example, causing the mouse cursor to "hover" over a selectable display element may generate an event. The element may be highlighted or an insert box may be displayed that provides information about the element [0003] touch screen translator software 14 may detect the presence of the user's finger or stylus on the touch screen 12, as indicated in diamond 22. In response to the detection of the finger/stylus, a mouse over event may be generated, as indicated in block 24. A mouse over event corresponds to a mouse cursor being positioned over a display element, without selecting that element by a mouse click [0013] A check at diamond 30 determines whether the finger/stylus presence is still detected on the touch screen 12 [0015] Different finger/stylus actuations can be recognized as the mouse over... a particular finger/stylus movement or actuation may be translated into a corresponding mouse event that may be recognized by software 16 that expects conventional mouse commands [0016])

Given the suggestion of Rossi, and that Harrison also teaches that a large amount of conventional software, including browser software and application software may operate based on conventional well-known mouse commands that are conventionally recognized and conventionally utilized to provide user inputs to application programs (Harrison [0005]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the simulated mouse input of Rossi  would include wherein the cursor hover interaction function is responsive to a cursor hover interaction performed on a desktop implementation of the application, as taught by Harrison.

One would have been motivated to do make such a modification to provide mouse functionality in connection with touch screens (Harrison [0007]).

Regarding Claim 5, the rejection of Claim 1 is incorporated.
In the interpretation that the “long press action” is not continuous, or sustained, on the GUI, Rossi, as modified, teaches:
determining, by the interpreter, a new position of the long press action within the GUI; and calling, by the interpreter, the cursor hover interaction function of the application for a second visual element of the GUI located at the new position of the long press action. (the touch input can be received relative to an element that appears on a display device. Any suitable type of element can be the subject of the touch input. [0045], e.g. FIG. 5, webpage 500 includes a number of activatable elements at 502, 504, 506, and 508. The activatable elements represent items that might appear at the top of the webpage [0048], step 404 ascertains that the time period has passed, step 412 ascertains whether a second input scenario is present… If the second input scenario is present, step 414 performs one or more actions associated with a simulated mouse input… The CSS :hover pseudo-class on a selector allows formats to be applied to any of the elements selected by the selector that are being hovered (pointed at). [0046] after passage of the associated time, the touch input is removed, actions associated with a simulated mouse input are performed, e.g. actions associated with a hover. [0026] The webpage 500 includes a number of activatable elements at 502, 504, 506, and 508. The activatable elements represent items that might appear at the top of the webpage [0048], another element has... been selected [0049])

In the interpretation that the “long press action” is continuous, or sustained, on the GUI, Harrison, as modified, teaches:
determining, by the interpreter, a new position of the long press action within the GUI; and calling, by the interpreter, the cursor hover interaction function of the application for a second visual element of the GUI located at the new position of the long press action. (touch screen translator software 14 may detect the presence of the user's finger or stylus on the touch screen 12, as indicated in diamond 22. In response to the detection of the finger/stylus, a mouse over event may be generated, as indicated in block 24. A mouse over event corresponds to a mouse cursor being positioned over a display element, without selecting that element by a mouse click [0013] A check at diamond 26 determines whether the user's finger/stylus moves. If so, a mouse move event may be generated as indicated in block 28. A mouse move event corresponds to movement of a mouse which results in movement of the position of the mouse cursor on a display screen in correspondence to the user's mouse movement [0014], A check at diamond 30 determines whether the finger/stylus presence is still detected on the touch screen 12. If so, the flow iterates to monitor for finger/stylus movement at diamond 26 [0015] touch screen translator software 14 may detect the presence of the user's finger or stylus on the touch screen 12, as indicated in diamond 22. In response to the detection of the finger/stylus, a mouse over event may be generated, as indicated in block 24. A mouse over event corresponds to a mouse cursor being positioned over a display element, without selecting that element by a mouse click [0013], Different finger/stylus actuations can be recognized as the mouse over... a particular finger/stylus movement or actuation may be translated into a corresponding mouse event that may be recognized by software 16 that expects conventional mouse commands [0016])

Given that Rossi teaches that if the user's contact is not removed from the device but is no longer positioned over the element, then the timer for this element is stopped and reset, and processing proceeds with the application or browser's default interaction experience (Rossi [0060]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the long press action within the GUI of Rossi to include determining, by the interpreter, a new position of the long press action within the GUI; and calling, by the interpreter, the cursor hover interaction function of the application for a second visual element of the GUI located at the new position of the long press action, as taught by Harrison.

One would have been motivated to do so to provide mouse functionality in connection with touch screens (Harrison [0007])

Regarding Claims 11 and 18, the rejection of Claims 8 and 15 are incorporated.
Claims 11 and 18 are substantially the same as Claim 4 and are therefore rejected under the same rationale as above.

Regarding Claims 12 and 19, the rejection of Claims 8 and 15 are incorporated.
Claims 12 and 19 are substantially the same as Claim 5 and are therefore rejected under the same rationale as above.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi and Xu as applied to claims 1, 8 and 15 respectively above, and further in view of Ulrich et al. (US 20140362014 A1, cited in previous Office Action), hereinafter Ulrich

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Rossi teaches:
providing, by the one or more computing devices, additional… [visual] feedback responsive to the identifying the first visual element. (the touch input can be received relative to an element that appears on a display device. Any suitable type of element can be the subject of the touch input. [0045], e.g. FIG. 5, webpage 500 includes a number of activatable elements at 502, 504, 506, and 508. The activatable elements represent items that might appear at the top of the webpage [0048], step 404 ascertains that the time period has passed, step 412 ascertains whether a second input scenario is present… If the second input scenario is present, step 414 performs one or more actions associated with a simulated mouse input… The CSS :hover pseudo-class on a selector allows formats to be applied to any of the elements selected by the selector that are being hovered (pointed at). [0046] after passage of the associated time, the touch input is removed, actions associated with a simulated mouse input are performed, e.g. actions associated with a hover. [0026] The webpage 500 includes a number of activatable elements at 502, 504, 506, and 508. The activatable elements represent items that might appear at the top of the webpage [0048], In this particular example, the actions are associated with a mouse hover event which causes a menu region 510, associated with element 502, to be displayed [0049])

While Rossi teaches providing, by the one or more computing devices, additional visual feedback responsive to the identifying the first visual element, Rossi may not explicitly disclose:
providing, by the one or more computing devices, additional haptic feedback responsive to the identifying the first visual element. (emphasis added)

Ulrich teaches:
providing, by… one or more computing devices, haptic feedback responsive to… identifying… [a] first visual element. (program components 124, 126, and 128 are depicted to show how a device can be configured in some embodiments to provide pressure-based haptic effects [0043] upon a user interacting with a virtual object 508 (e.g., a calendar) with an amount of pressure associated with a user interface level, the computing device 502 may display one or more new virtual objects 512 (or update the virtual object 508). For example, in some embodiments, the computing device 502 may output a tool tip (e.g., a popup configured to provide information to a user) upon the user interacting with a virtual object. The computing device 502 may also output a haptic effect. [0076] the processor 102 determines a characteristic of a virtual object. In some embodiments, the characteristic may comprise the visibility, type, size, shape, width, length, color, pattern, location, movement, or content of the virtual object. In some embodiments, the processor 102 may determine a characteristic of a virtual object with which a user has interacted, for example, via touch sensitive surface [0101], determines a haptic effect based at east part on the characteristic of the virtual object [0102], generates a haptic signal associated with the haptic effect [0103] Haptic effect determination module 126 represents a program component that analyzes data to determine a haptic effect to generate. [0044] Haptic effect determination module 126 may select different haptic effects based on the location of a touch in order to simulate the presence of a feature (e.g., a virtual avatar, automobile, animal, cartoon character, button, lever, slider, list, menu, logo, or person) on the surface of touch sensitive surface 116. In some embodiments, these features may correspond to a visible representation of the feature on the interface. However, haptic effects may be output even if a corresponding element is not displayed in the interface (e.g., a haptic effect may be provided if a boundary in the interface is crossed, even if the boundary is not displayed). [0044] the haptic effect determination module 126 may select a haptic effect based at least in part a characteristic ( e.g., a virtual size, width, length, color, texture, material, trajectory, type, movement, pattern, or location) associated with a virtual object. For example, in one embodiment, the haptic effect determination module 126 may determine a haptic effect comprising a vibration if a color associated with the virtual object is blue. In such an embodiment, the haptic effect determination module 126 may determine a haptic effect comprising a change in temperature if a color associated with the virtual object is red. As another example, the haptic effect determination module 126 may determine a haptic effect configured to simulate the texture of sand if the virtual object comprises an associated virtual texture that is sandy or coarse [0045])

Given that Rossi teaches that performing one or more actions associated with a simulated mouse input (e.g. Rossi [0046]), and that Rossi teaches that the example environment is not limited to performing the described embodiments and the described embodiments are not limited to implementation in the example environment (Rossi [0020]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more actions that are performed with the associated simulated mouse hover input, of Rossi, to include providing, by the one or more computing devices, additional haptic feedback responsive to the identifying the first visual element, as taught by Ulrich.

One would have been motivated to do make such a modification to create a more intuitive and enhanced user experience (Ulrich [0003]).

Regarding Claims 13 and 20, the rejection of Claims 8 and 15 are incorporated.
Claims 13 and 20 are substantially the same as Claim 6 and are therefore rejected under the same rationale as above.

Response to Arguments
Applicant’s arguments, see pgs.9-10 filed 08/15/2022, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xu.
On pages 9-10 of the response, Applicant submits that Rossi, Harrison and Ulrich, either alone or in combination fail to teach or suggest "based on a determination that the second touch interaction is of a duration shorter than a defined period, bypassing the interpreter and executing, by the one or more computing devices, a database query call and a call to the cursor hover interaction function of the first visual element."
As shown in the rejection above, Rossi teaches receiving, a second input corresponding to a second touch interaction on the touch screen at the location of the first visual element of the GUI; and based on a determination that the second touch interaction is of a duration shorter than a defined period, bypassing the interpreter and executing, by the one or more computing devices, an activation call and a call to the cursor hover interaction function of the first visual element (emphasis added). However, Xu teaches receive an indication that a user has selected an active region… "touch" an active region in an interactive page, which may generate a signal to the remote system indicating that the active region in the page has been activated. In one example embodiment, an AJAX call may be generated to access a feature on a server application. At 404, a request is sent to the server to access data corresponding to the active region. As mentioned above, a feature of a server application may be connected to a database, and a call to the feature may generate a query that retrieves data specified in the call (Xu [0053]) and backend server function may return raw data 540 for John Smith, and data 540 may be provided to the rendering code, which displays the data as a pop-up  (Xu [0056]). The rejection has been amended to cite the relevant portions from Xu which teach the amended portions of the claims, in combination with Rossi.
In regard to the dependent claims, dependent claims 2-7, 9-14 and 16-20 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kapahi (US 20140380178 A1) - A server provided according to an aspect of the present disclosure receives as input, data values to be displayed in the form of a chart. The server renders the chart based on the received data values and also generates a static image for the rendered chart. The server, in addition, creates an area map indicating the portions of the static image, which correspond to the respective data values, and are interactive. The static image and the area map are served to devices, which are able to display the chart for interaction, with minimal resources in view of the availability of the static image as well as the area map

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179